DETAILED ACTION
This Office Action is responsive to the application filed on August 22, 2022. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The instant application is a divisional application of 15/439,167 (Now US 11,421,627). The applicant has voluntarily filed the divisional application, without a restriction requirement having been made. As such it is pointed out that the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply. See MPEP 804.01. Nevertheless, no nonstatutory double patenting rejection has been made. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 9 & 10, the recitation “a wing shear center plane is defined through the gas turbine engine relative to a wing having a shear center and configured for mounting of the gas turbine engine, the wing shear center plane extended along a latitudinal direction and a transverse direction” in claim 9 renders the claims indefinite. The claims are directed to a gas turbine engine. As best understood, claims do not require a wing itself, but rather sets forth a plane of the gas turbine  engine that is defined “relative to a wing having a shear center”, the structure of the wing not forming part of the claimed invention in claim 9-10. However, it is not clear how (if at all) “a wing shear center plane” (with is an imaginary reference plane) structurally or functionally limits the gas turbine engine. Moreover, the meaning of “relative to a wing having a shear center” is not clear (e.g., would the wing shear center plane be required to pass through the shear center of a wing?). As such one of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim
Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
US 2016/0201606 A1
“SUCIU ‘606”
2,999,667
“MORELY”
3,779,006
“LEWIS”
8,869,673
“TOWNSEND”
10,442,559
“DONG”



This action references the following non-patent documents:
AUTHOR / EDITOR
TITLE (YEAR),
PUBLISHER
EDITION, 
PAGES
COPY
HEREINAFTER
Gunston (Ed.)

Jane’s Aero-Engines [2005],
Jane’s Information Group Limited,
Issue 17, 
pages 610-611 

PROVIDED
HEREWITH
“JANES-17"
John McGrath 
Design Considerations for Minimizing Hazards Caused by Uncontained Turbine Engine and Auxiliary Power Unit Rotor Failure [1997], 
Federal Aviation Administration,
ALL 
PROVIDED
HEREWITH
“MCGRATH”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JANES-17 in view of SUCIU ‘606, MORELY LEWIS and MCGRATH. 

    PNG
    media_image1.png
    440
    972
    media_image1.png
    Greyscale


Re Claim 1, JANES-17 teaches a direct drive gas turbine engine [pages 610-611] defining an engine centerline (annotated in Image 1), a radial direction [radial direction with respect engine centerline], a longitudinal direction [direction along engine centerline], and a circumferential direction [circumferentially about engine centerline], an upstream end and a downstream end along the longitudinal direction (see cutaway, page 611), and an axial centerline [“engine centerline” annotated in Image 1] extended along the longitudinal direction, the gas turbine engine comprising: a fan assembly [FAN] comprising a plurality of fan blades rotatably coupled to a fan rotor, the fan blades defining a maximum fan diameter and a fan pressure ratio (page 611); and  a low pressure (LP) turbine [LP TURBINE] defining a core flowpath [annotated in Image 1] therethrough generally along the longitudinal direction (Cutaway TF39, page 611), wherein the core flowpath defines a maximum outer flowpath diameter relative to the axial centerline (see cutaway, page 611), wherein the maximum outer flowpath diameter is defined at two or more rotating stages at a downstream-most end of the LP turbine (see cutaway, page 611). However, JANES-17 fails to teach the gas turbine engine defines a fan to turbine diameter ratio of the maximum fan diameter to the maximum outer flowpath diameter less than or equal to 1.8, and wherein the fan to turbine diameter ratio over the fan pressure ratio is 0.90 or greater. 
SUCIU ‘606 teaches a direct drive engine 25 (Fig. 2), and providing direct drive engines with a fan to turbine diameter ratio of the maximum fan diameter to the maximum outer flowpath diameter less than or equal to 1.8 (SUCIU ‘606 teaches for direct drive engines the ratio may be between 1.53 to 2.0; ¶0071, claims 1, 10 and 18). SUCIU further teaches providing fan pressures of less than about 1.50 and/or less than about 1.45 (¶¶0071, claims 7, 15 and 19). In the instant case, SUCIU ‘606 suggests fan pressure ratios of 1.45 to 1.50 for a direct drive engine and a fan to turbine diameter ratio of 1.53 to 2.0. As such, SUCIU ‘606 suggests providing fan to turbine diameter ratio over the fan pressure ratio at 0.90 or greater (¶0071, claims 1, 7, 10, 15, 18 and 19). It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05. In the instant case, at the time of the invention, there was a recognized market pressure in the art to provide geared and direct-drive aircraft engines mounted under the wing of aircraft. Moreover, a finite number of identified, predictable potential solutions for a direct drive engine (¶0071, including solutions a fan to turbine diameter ratio of the maximum fan diameter to the maximum outer flowpath diameter less than or equal to 1.8, and wherein the fan to turbine diameter ratio over the fan pressure ratio is 0.90 or greater, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (¶0071, claims 1, 7, 10, 15, 18 and 19). Thus, providing the gas turbine engine with a maximum outer flowpath diameter, maximum fan diameter and fan pressure ratio such that it defines a fan to turbine diameter ratio of the maximum fan diameter to the maximum outer flowpath diameter less than or equal to 1.8, and wherein the fan to turbine diameter ratio over the fan pressure ratio is 0.90 or greater would have been "obvious to try" for one of ordinary skill in the art and therefore would have been obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) E. However, JANES-17 in view of SUCIU ‘606 fails to teach wherein a containment shield extends over the LP turbine from a first turbine rotor through a last turbine rotor along the longitudinal direction.  
MORELY teaches a containment shield extends over a turbine from a first turbine rotor through a last turbine rotor along a longitudinal direction (Fig. 1, 2:11-24), the containment shield is coupled to an outer casing of the engine extended generally along the longitudinal direction (Figure 1, 3:19-28). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606 such that a containment shield extends over the LP turbine from a first turbine rotor through a last turbine rotor along the longitudinal direction the containment shield is coupled to an outer casing of the engine extended generally along the longitudinal direction (Figure 1, 3:19-28), in order to reduce the risk of serious damage resulting from breakage of the turbine (MORELY 1:11-20). Further, it is noted that US regulations require an aircraft engine contain blade failures before receiving approval for use. See 14 CFR § 33.19(a) (“Engine design and construction must minimize the development of an unsafe condition of the engine between overhaul periods. The design of the compressor and turbine rotor cases must provide for the containment of damage from rotor blade failure. Energy levels and trajectories of fragments resulting from rotor blade failure that lie outside the compressor and turbine rotor cases must be defined.”) Notably, the engine of JANES-17 in view of SUCIU ‘606 and MORELY inherently contains a top dead center reference line. Moreover, it was known to mount gas turbine engines to an aircraft by a pylon at the top dead center reference line (SUCIU ‘606 ¶0072).  However, JANES-17 in view of SUCIU ‘606 and MORELY as discussed so far fails to teach wherein the containment shield extends at least partially along the circumferential direction from a top dead center reference line along the circumferential direction, wherein the containment shield extends 60 degrees or less from the top dead center reference line along the circumferential direction.  
	LEWIS teaches a containment shield 28, wherein the containment shield is coupled to an outer casing 21 of the engine extended generally along the longitudinal direction (Figure 1), wherein the containment shield extends at least partially along the circumferential direction from the top dead center reference line along the circumferential direction (Figure 3), wherein the containment shield extends 60 degrees or less clockwise and counter-clockwise from a top dead center reference line along the circumferential direction (2:9-32). Moreover, MCGRATH teaches providing containment shields to protect critical airplane components/systems and air frame structure from rotor fragments (pp. 7-9 at §7, appendix I, p. 6) and further teaches rotor third fragments risk zone extends 60 degrees from a top dead center reference line along the circumferential direction (p. 16, Figure 3; see also pp. 14-24, §§9-10). Further, as noted above, US regulations require an aircraft engine contain blade failures before receiving approval for use. See 14 CFR § 33.19(a) (“Engine design and construction must minimize the development of an unsafe condition of the engine between overhaul periods. The design of the compressor and turbine rotor cases must provide for the containment of damage from rotor blade failure. Energy levels and trajectories of fragments resulting from rotor blade failure that lie outside the compressor and turbine rotor cases must be defined.”). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606 and MORELY such that the containment shield extends at least partially along the circumferential direction from a top dead center reference line along the circumferential direction, wherein the containment shield extends 60 degrees or less from the top dead center reference line along the circumferential direction, in order to protect air frame structure at the top dead center reference line (e.g., a pylon by which the engine is mounted to the aircraft as taught by SUCIU ‘606) from rotor fragments. See MCGRATH pp. 7-9 and 14-16, MORELY 1:11-20, LEWIS 2:9-32. 
Re Claim 2, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1 as discussed in claim 1 above, but as discussed so far fails to teach wherein the fan pressure ratio defined by the fan assembly is between 1.0 and 1.8.  
	SUCIU ‘606 further teaches the fan pressure ratio defined by the fan assembly is between 1.0 and 1.8 (SUCIU ‘606 providing fan pressures of less than about 1.50 and/or less than about 1.45; ¶¶0071, claims 7, 15 and 19). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH so the fan pressure ratio defined by the fan assembly between 1.0 and 1.8 for the reasons discussed in claim 1 with respect to SUCIU ‘606.  
Re Claim 3, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 2 as discussed in claim 2 above, but as discussed so far fails to teach the fan to turbine diameter ratio over the fan pressure ratio is 1.20 or greater at the fan pressure ratio of 1.50 or less.  
	SUCIU ‘606 further teaches the fan to turbine diameter ratio may be between 1.53 to 2.0 (¶0071, claims 1, 10 and 18) and providing fan pressures of less than about 1.50 and/or less than about 1.45 (¶¶0071, claims 7, 15 and 19). For a fan pressure ratio of 1.45 and fan to turbine diameter ratio of 1.8 as suggested by SUCIU ‘606, the fan to turbine diameter ratio over the fan pressure ratio would be 1.20 or greater (1.24). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH such that the fan to turbine diameter ratio over the fan pressure ratio is 1.20 or greater at the fan pressure ratio of 1.50 or less for the reasons discussed in claim 1 above with respect to SUCIU ‘606. 
Re Claim 4, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 2 as discussed in claim 2 above, but as discussed so far fails to teach wherein the fan to turbine diameter ratio over the fan pressure ratio is 1.05 or greater at the fan pressure ratio of between 1.50 to 1.60.  
	SUCIU ‘606 further teaches the fan to turbine diameter ratio may be between 1.53 to 2.0 (¶0071, claims 1, 10 and 18) and providing fan pressures of less than about 1.50 (¶¶0071, claims 7, 15 and 19). Notably, the term ‘about’ “about 1.50” in SUCIU ‘606 suggests values slightly larger than 1.50 (and smaller than 1.50) are encompasses. As such, a fan pressure ratio less than about 1.50 suggests a fan pressure ratio of 1.50. Moreover, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP § 2144.05. In the instant case, a value of fan to turbine diameter ratio of 1.8 as suggested by SUCIU ‘606 and a fan pressure ratio of 1.50 as suggested by SUCIU ‘606 yields a value for the fan to turbine diameter ratio over the fan pressure ratio of 1.05 or greater (1.2). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH such that the fan to turbine diameter ratio over the fan pressure ratio is 1.05 or greater at the fan pressure ratio of between 1.50 to 1.60, for the reasons discussed in claim 1 above with respect to SUCIU ‘606. 
Re Claim 5, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1 as discussed in claim 1 above, but as discussed so far fails to teach wherein the fan to turbine diameter ratio is about 1.44 to 1.8.  
SUCIU ‘606 further teaches wherein the fan to turbine diameter ratio is about 1.44 to 1.8 (SUCIU ‘606 further teaches the fan to turbine diameter ratio may be between 1.53 to 2.0; ¶0071, claims 1, 10 and 18). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH such that the fan to turbine diameter ratio is about 1.44 to 1.8, for the reasons discussed in claim 1 above with respect to SUCIU ‘606. 
Re Claim 6, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches wherein the LP turbine and the fan rotor of the fan assembly are rotatably coupled in direct drive configuration via a driveshaft (pp. 610-611 and see cutaway, page 611). 
Re Claim 7, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches the LP turbine defines six or more stages of rotors (pp. 610-611 and see cutaway, page 611).  
Re Claim 8, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches the gas turbine engine of claim 1, wherein the LP turbine defines the maximum outer flowpath diameter at three or more rotating stages at the downstream-most end of the LP turbine (see cutaway, page 611).  	
Re Claim 9, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches a wing shear center plane is defined through the gas turbine engine relative to a wing having a shear center and configured for mounting of the gas turbine engine, the wing shear center plane extended along a latitudinal direction and a transverse direction (JANES-17 teaches the engine may be fitted to Lockheed C-5A aircraft wing, p. 610; as such, a wing shear center plane extended along a latitudinal direction and a transverse direction, may defined through the gas turbine for mounting the gas turbine). NOTE since no wing is positively recited, any plane extended along a latitudinal direction and a transverse direction may constitute a “wing shear center plane” as claimed. As such, the engine of JANES-17 has a wing shear center plane at any and every point along its longitudinal axis). 
Re Claim 10, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 9, the engine including an exhaust nozzle (jet pipe p. 611) but as discussed so far fails to teach further comprising an exhaust nozzle defining a downstream-most end positioned on the axial centerline along the longitudinal direction at a location equal to a position of the wing shear center plane along the longitudinal direction.
MCGRATH further teaches an exhaust nozzle defining a downstream-most end positioned on the axial centerline along the longitudinal direction (page 6). As discussed in claim 9 above, a wing shear center plane could be defined equal to this position, or at any other of the engine, along the longitudinal direction. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an exhaust nozzle defining a downstream-most end positioned on the axial centerline along the longitudinal direction at a location equal to a position of the wing shear center plane along the longitudinal direction, in order to expel combustion exhaust products and generate thrust. 
Re Claim 11, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches the gas turbine engine is coupled to a wing of an aircraft (B-52E, C-5A) (JANES-17, p. 610).
Re Claim 12, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1. JANES-17 further teaches the LP turbine further defines a first turbine rotor at an upstream-most end of the LP turbine and a last turbine rotor at the downstream-most end of the LP turbine and wherein the engine is mounted to the right inboard wing pylon of a B-52E aircraft. Accordingly, the LP turbine of  JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH, it necessarily defines a turbine burst area inward of the wing along a latitudinal direction, the turbine burst area extended from the axial centerline at a first angle along a plane of rotation of the first turbine rotor toward the upstream-most end, and at a second angle along a plane of rotation of the last turbine rotor toward the downstream-most end (due to the rotational characteristics of the LP-turbine). See also MCGRATH pp. 6-7 (The fragment spread angle is the angle measured, fore and aft from the center of the plane of rotation of an individual rotor stage). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of JANES-17 wherein the LP turbine defines a turbine burst area inward of the wing along a latitudinal direction, the turbine burst area extended from the axial centerline at a first angle along a plane of rotation of the first turbine rotor toward the upstream-most end, and at a second angle along a plane of rotation of the last turbine rotor toward the downstream-most end, in order to provide the engine as an under-wing mounted engine. 
Re Claim 13, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 12, but as discussed so far fails to teach wherein the first angle of the turbine burst area is 15 degrees or less. 
MCGRATH further teaches wherein an angle of a turbine burst area is 15 degrees or less (Fig. 1, p. 6). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the first angle of the turbine burst area is 15 degrees or less for the reasons already discussed above. 
Re Claim 14, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 12, but as discussed so far fails to teach wherein the second angle of the turbine burst area is 15 degrees or less. 
MCGRATH further teaches wherein an angle of a turbine burst area is 15 degrees or less (Fig. 1, p. 6). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the second angle of the turbine burst area is 15 degrees or less for the reasons already discussed above. 
Re Claim 15, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1, wherein the containment shield is/includes a second containment shield extending at least along a circumferential direction (as discussed above with respect to MORELY AND LEWIS). However, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH as discussed so far fails to teach the containment shield further comprising a first containment shield extending at least along a transverse direction. 
MCGRATH further teaches debris impact areas and teaches protection of critical systems and components can be provided by using airframe structure or supplemental shielding (pp. 8-11), wherein the debris impact areas include those along a transverse direction (Fig. 2, pp. 8-11). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine such that the containment shield further comprises a first containment shield extending at least along a transverse direction, to protect critical systems and components (MCGRATH p. 8). 
Re Claim 16, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 15, wherein as provided above the second containment shield extends clockwise and counter-clockwise from the top dead center reference line (as discussed with respect to MORELY and LEWIS – see LEWIS Fig. 3).
Re Claim 17, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 15, but as discussed so far fails to teach wherein the first containment shield is spaced apart from the second containment shield.
	As discussed above, the first containment shield (as suggested by MCGRATH) protects critical systems of the wing which is spaced apart from the engine, the engine including the second containment shield. Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first containment shield is spaced apart from the second containment shield, to protect spaced apart critical systems and components (MCGRATH p. 8).
Re Claim 19, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the gas turbine engine of claim 1, wherein the containment shield extends clockwise and counter-clockwise from the top dead center reference line (as discussed with respect to MORELY and LEWIS – see LEWIS Fig. 3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JANES-17 in view of SUCIU ‘606, MORELY LEWIS and MCGRATH as applied above, further in view of TOWNSEND. 
Re Claim 18, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the  gas turbine engine of claim 1, but as discussed so far fails to teach wherein the containment shield comprises a ceramic matrix composite material.
	TOWNSEND teaches a containment shield comprises a ceramic matrix composite material (Figs. 9-10, 5:21-60). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the containment shield so it comprises a ceramic matrix composite material, in order to effectively absorb impact energy (6:7-51). Moreover, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JANES-17 in view of SUCIU ‘606, MORELY LEWIS and MCGRATH as applied above, further in view of DONG. 
Re Claim 18, JANES-17 in view of SUCIU ‘606, MORELY, LEWIS AND MCGRATH teaches the  gas turbine engine of claim 1, but as discussed so far fails to teach wherein the containment shield comprises a solid foamed synthetic polymer.	
DONG teaches a containment shield 10 comprises a solid foamed synthetic polymer (2:60 to 4:37, 5:60 to 6:3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the containment shield so it comprises a a solid foamed synthetic polymer material, in order to effectively absorb impact energy (DONG 1:54-59, 3:64 to 4:6). Moreover, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
December 17, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741